285 S.W.3d 429 (2009)
Eugene WALLACE, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91656.
Missouri Court of Appeals, Eastern District, Division Three.
June 16, 2009.
Gwenda R. Robinson, St. Louis, MO, for appellant.
Chris Koster, Terrence M. Messonnier, Jefferson City, MO, for respondent.
Before ROBERT G. DOWD, JR. J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.
Prior report: 200 S.W.3d 563.

ORDER
PER CURIAM.
Eugene Wallace ("Movant") appeals from the judgment of the motion court denying his motion for post-conviction relief pursuant to Rule 29.15 after an evidentiary hearing. Movant contends that the motion court erred in denying his Rule 29.15 motion because his trial counsel was ineffective for failing to assert his rights to a speedy trial. Movant also argues that the motion court erred in denying his Rule 29.15 motion because his trial counsel was ineffective for failing to file a motion to dismiss the criminal charges for prosecutorial misconduct.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).